— Appeal from a judgment of the Supreme Court at Special Term, entered September 24, 1980 in Saratoga County, in a proceeding pursuant to section 16-108 of the Election Law, which denied petitioner’s application for an order compelling her registration and enrollment with respondents. Petitioner, who had previously been registered to vote in the State of New Jersey, attempted to change her registration to Saratoga County in New York State during the summer of 1980. The Saratoga County Board of Elections rejected petitioner’s application on the basis that her principal residence was not within Saratoga County. This proceeding seeking to challenge that determination ensued. The respondents’ decision that petitioner was not a resident of Saratoga County within the meaning of the Election Law is presumptively valid (Election Law, § 5-104, subd 2). Since we cannot say, upon review of the entire record in this matter, that petitioner has successfully rebutted this presumption of validity, Special Term’s determination refusing to direct petitioner’s registration and enrollment with respondents must be upheld. Judgment affirmed, without costs. Mahoney, P. J., Sweeney, Kane, Casey and Herlihy, JJ., concur.